Title: Charter of the Academy of Philadelphia, 13 July 1753
From: Francis, Tench
To: 


With the Academy organized and functioning (see above, IV, 101), the trustees, thinking a charter would give the institution prestige and permanence, on June 9, 1752, directed one of their number, Tench Francis, then attorney general of the province, to prepare a draft to send to London for the approval of the Proprietors. On April 10 Richard Peters informed the trustees that the Penns had given their assent and ordered the governor to sign the instrument and that they would give the Academy £500. On July 13 seventeen trustees (not including Franklin, who was in Boston on post office business) waited in a body on Governor Hamilton, who then signed the charter and ordered the provincial seal affixed. The Academy was now a corporation; it did not become a college until May 14, 1755, when an additional charter was granted.
Several words missing in the manuscript and some punctuation, largely lacking in the copy of record, have been silently supplied from Francis N. Thorpe, Benjamin Franklin and the University of Pennsylvania (Washington, 1893), pp. 68–70. The original charter does not survive.
 
[July 13, 1753]
Thomas Penn and Richard Penn true and absolute Proprietaries, and Governors in Chief, of the Province of Pennsylvania and Counties of Newcastle, Kent and Sussex on Delaware, To all persons to whom these Presents shall Come, Greeting: Whereas the Wellbeing of a Society depends on the Education of their Youth as well as in great Measure the Eternal welfare of every Individual, by impressing on their tender minds Principals [sic] of Morality and Religion, instructing them in the several dutys they owe to the Society in which they live, and one towards another, giving them the knowledge of Languages and other parts of useful Learning necessary thereto, in order to render them serviceable in the several Publick Stations to which they may be called; And Whereas it hath been represented to Us by Thomas Lawrence, William Allen, John Inglis, Tench Francis, William Masters, Lloyd Zachary, Samuel M’Call, Junior, Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Robert Strettle, Philip Syng, Charles Willing, Phineas Bond, Richard Peters, Abraham Taylor, Thomas Bond, Joshua Maddox, William Plumsted, Thomas White, William Coleman, Isaac Norris, and Thomas Cadwalader of our City of Philadelphia Gentlemen, that for the erecting, establishing and maintaining an Academy within our said City as well to instruct Youth for Reward, as poor Children whose indigent and helpless Circumstances demand the Charity of the opulent part of mankind, several Benevolent and Charitable Persons have generously paid and by Subscriptions promised hereafter to pay into their Hands as Trustees for the Use of the said Academy divers Sums of Money; which Sums already paid, they the said Trustees have expended in the Purchase of Lands well situated and a Building commodious for the Uses aforesaid within our said City, in maintaining an Academy there as well for the Instruction of Poor Children on Charity as others whose Circumstances have enabled them to pay for their Learning, for some time past, and in furnishing the said Academy with Books, Maps, Mathematical Instruments, and other Necessaries of General Use therein according to the Intentions of the Donors; And Whereas the said Trustees, to facilitate the Progress of so good a Work and to perfect and perpetuate the same have humbly besought Us to incorporate them and their Successors, Now know Ye that We, favouring such Pious, Useful, Generous and Charitable Designs, hoping through the favour of Almighty God this Academy may prove a Nursery of Virtue and Wisdom and that it will produce Men of Dispositions and Capacities beneficial to Mankind in the various occupations of Life but more particularly suited to the Infant State of North America in general, and for other Causes and Considerations Us hereto specially moving, have Granted, Ordained, Declared, Constituted and Appointed, And by these Presents We do for us, our Heirs and Successors Grant, Ordain, Declare, Constitute, and Appoint that the said Thomas Lawrence, William Allen, John Inglis, Tench Francis, William Masters, Lloyd Zachary, Samuel M’Call, Junior, Joseph Turner, Benjamin Franklin, Thomas Leech, William Shippen, Robert Strettle, Philip Syng, Charles Willing, Phineas Bond, Richard Peters, Abraham Taylor, Thomas Bond, Joshua Maddox, William Plumsted, Thomas White, William Coleman, Isaac Norris, and Thomas Cadwalader and such others as shall be from Time to Time chosen, nominated or elected in their place and stead, shall be one Community, Corporation and Body Politick to have Continuance for Ever by the name of The Trustees of the Academy and Charitable School in the Province of Pennsylvania and that by the same name they shall have perpetual Succession, and that they and their Successors by that Name shall be able and Capable in Law to purchase, have, take, receive and enjoy to them and their Successors in fee and in Perpetuity or for any other or lesser Estate or Estates any Manors, Lands, Tenements, Rents, Annuities, Pensions or other Hereditaments within the said Province of Pennsylvania or three Lower Counties of Newcastle, Kent and Sussex by the Gift, Grant, Bargain, Sale, Alienation, Enfeoffment, Release, Confirmation, or Devise of any Person or Persons, Bodies Politick or Corporate capable to make the same; And Further that they may take and receive any Sum or Sums of Money or any kind, manner or Portion of Goods or Chattels that shall to them be given, granted or bequeathed by any Person or Persons, Bodies Politick or Corporate capable to make a Gift, Grant or Bequest thereof, and therewith to erect, set up, maintain and Support an Academy or any other kind of Seminary of Learning in any place within the said Province of Pennsylvania where they shall Judge the same to be most necessary and convenient for the Instruction, Improvement and Education of Youth in any kind of Literature, Erudition, Arts and Sciences which they shall think fitting and proper to be taught; And We do hereby grant and ordain that the said Trustees and their Successors by the Name aforesaid shall be able in Law to Sue and be sued, plead and be impleaded in any Court or Courts before any Judge, Judges or Justices within the said Province of Pennsylvania, the three lower Counties of Newcastle, Kent and Sussex and elsewhere in all and all manner of Suits, Complaints, Pleas, Causes, Matters and demands of whatsoever kind, nature, or form they be, and all and every other Matters and things therein to do in as full, ample and effectual a Manner as any other Person or Persons, Bodies politick or Corporate within that part of the Kingdom of Great Britain called England or within the said Province of Pennsylvania or lower Counties in the like cases may or can do; And We do hereby give and grant unto the said Trustees and their Successors full Power and authority to make, have and use a Common Seal with such Stamp and Inscription as they shall think proper and the same to Change, break, alter and renew at their pleasure. And Further in order to continue and perpetuate this Community and Corporation We do Grant, ordain and declare that when anyone or more of the present or future Trustees of this Academy shall remove his or their Habitation or Habitations and shall dwell at the distance of Five Miles from the Seat of the said Academy at that Time or shall go and reside out of the Province of Pennsylvania although at a place nearer to the said Academy than Five Miles or shall happen to die or be otherwise disabled from performing the Office and Duty of a Trustee or Trustees, the other Trustees shall as soon after as they conveniently can proceed to Elect and choose one or more fit Person or Persons then residing within Five Miles of the said Academy and within the said Province to fill the place or places of such absenting, deceased or disabled person or persons. And We do also for Us, our Heirs and Successors Give and Grant to the said Trustees and Corporation and their Successors full Power and Authority in all Time and Times Coming to make, ordain and enact all such Rules, Ordinances, Laws and Statutes, and from Time to Time to alter and amend the same as they shall Judge most convenient, reasonable and needfull for the good Government of the said Community, the management of the Affairs thereof and the effectual promotion of the good Ends hereby intended. Provided always that the said Rules, Ordinances, Laws and Statutes be not repugnant to the Laws and Statutes then in force in the kingdom of Great-Britain or to the Laws then in force in our said Province of Pennsylvania. And Lastly We do for us and our Successors Grant, Declare and Ordain that these our Letters Patent and Charter and every Clause, Sentence and Article herein contained shall be in all Things firm, valid, sufficient, and effectual in the Law unto the said Trustees, Community and Corporation and their Successors according to the purport and Tenor hereof, without any further Grant or Toleration from us our Heirs or Successors to be procured or obtained.
In Witness whereof we have caused these our Letters to be made Patent. Witness James Hamilton Esquire Lieutenant Governor and Commander in Chief in and over the said Province of Pennsylvania at the City of Philadelphia the Thirteenth day of July in the Twenty seventh Year of the Reign of our Sovereign Lord George the second who now is King of Great Britain, France and Ireland &c. and in the Year of our Lord One thousand seven hundred and fifty three 1753.
James Hamilton [L. S.]
Recorded 16th. July 1753
